UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4497


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE BLANCHARD, a/k/a Jughead, a/k/a Jug,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cr-00139-HEH-1)


Submitted:   May 31, 2016                    Decided:   June 15, 2016


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant.    Thomas
Arthur Garnett, Michael Calvin Moore, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A jury convicted Eddie Blanchard of conspiracy to commit

mail and wire fraud, in violation of 18 U.S.C. § 1349 (2012),

wire fraud, in violation of 18 U.S.C. §§ 1343, 2 (2012), mail

fraud, in violation of 18 U.S.C. §§ 1341, 2 (2012), aggravated

identity    theft,      in    violation         of    18    U.S.C.    §§    1028A(a)(1),      2

(2012),     conspiracy         to        obstruct          official     proceedings,         in

violation    of    18    U.S.C.      §    1512(k)       (2012),       and   obstruction      of

official proceedings, in violation of 18 U.S.C. § 1512(c)(2), 2

(2012).     The district court sentenced Blanchard to an aggregate

term of 204 months’ imprisonment.                      In accordance with Anders v.

California, 386 U.S. 738 (1967), Blanchard’s counsel has filed a

brief certifying there are no meritorious grounds for appeal but

questioning       whether      the       district          court    erred    in     admitting

codefendant       Junior       Jean       Merilia’s          out-of-court         statements,

describing    the       conspiracy         and       implicating       Blanchard     in     the

conspiracy,       through        the        testimony          of      Merilia’s       former

girlfriend.       Although notified of his right to file a pro se

brief, Blanchard has failed to do so.                          We affirm the district

court’s judgment.

     The    district         court    admitted        Merilia’s       statements      to    his

former girlfriend under Fed. R. Evid. 804(b)(3).                             We review the

district    court’s      admission         of    these       statements      for    abuse    of

discretion.       United States v. Dargan, 738 F.3d 643, 649 (4th

                                                 2
Cir.   2013).        For    the   statements    to    be     admissible,   (1)    the

declarant     must     be    unavailable,      (2)    the     statement    must   be

inculpatory,     and        (3)   the    statement      must     be    sufficiently

corroborated.        Id.    Merilia’s statements satisfied the first two

requirements, as they clearly implicated him in the conspiracy

and he was unavailable to testify as he had yet to be sentenced

after his guilty plea.            See Mitchell v. United States, 526 U.S.
314, 328-29 (1999) (holding that the Fifth Amendment privilege

against self-incrimination extends to sentencing proceedings).

As to the corroboration of a statement under Rule 804(b)(3), we

have identified six factors to assist in this inquiry:

       (1) whether the declarant had at the time of making
       the statement pled guilty or was still exposed to
       prosecution   for  making   the  statement,  (2)   the
       declarant’s motive in making the statement and whether
       there was a reason for the declarant to lie, (3)
       whether the declarant repeated the statement and did
       so consistently, (4) the party or parties to whom the
       statement was made, (5) the relationship of the
       declarant with the accused, and (6) the nature and
       strength of independent evidence relevant to the
       conduct in question.

United States v. Kivanc, 714 F.3d 782, 792 (4th Cir. 2013).

       We   conclude       that   the   district     court    did   not   abuse   its

discretion in admitting Merilia’s statements.                       At the time he

made the statements, Merilia was aware that law enforcement was

investigating codefendant Ramoth Jean, and later himself.                     While

Merilia did not repeat the statements a large number of times,

he made several statements to his former girlfriend over the

                                          3
course of several months.              Additionally, Merilia had a years-

long relationship with his former girlfriend.                        Moreover, Merilia

and   Blanchard         were    lifelong        friends.           Finally,    Merilia’s

statements were corroborated by the other evidence introduced

over the course of the trial.

      In   accordance       with    Anders,      we    have       reviewed    the   entire

record in this case and have found no meritorious grounds for

appeal.      We    therefore       affirm    the      district      court’s    judgment.

This court requires that counsel inform Blanchard, in writing,

of the right to petition the Supreme Court of the United States

for further review.            If Blanchard requests that a petition be

filed,     but    counsel      believes     that      such    a    petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Blanchard.

      We dispense with oral argument because the facts and legal

contentions       are   adequately     presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            4